Notice of Allowability
Reasons for Allowance
1. 	The closest prior art to the subject matter of independent claim 1 is the Bar-Nahum’s security event detection and threat assessment of UAS publication wherein it discloses a method (see at least Figs. 1 - 7, 9 - 11, method for detecting a security event and assessing a threat that UAS represent) comprising: 
obtaining multiple data items from multiple heterogeneous data sources, the multiple data items related to a UAS flying in an area (see at least Figs. 1 - 7, 9 - 11.  In particular see Fig. 1 ~ 101, 102 layer of sensors.  See Fig. 2 ~ 202 - 206.  See ¶0028 - ¶0034 and ¶0059 - ¶0064, Layers of sensors acquire a plurality of data from heterogeneous data sources respective to a UAS); 
processing the multiple data items using the trained machine learning algorithm (see at least ¶0018 - ¶0028, ¶0127, and ¶0135 - ¶0144.  In particular, see Figs. 1 - 2, ¶0018 - ¶0023, and ¶0028) to determine a threat level of the UAS to one or more targets in the area (see at least ¶0018 - ¶0028, ¶0127, and ¶0135 - ¶0144.  In particular, ¶0127, ¶0138, and ¶0143 - ¶0144 machine learning model trained to determine threat level of the UAS); and 
outputting the threat level of the UAS for review by a user.  (See at least Figs. 1 - 7, 9 - 11, ¶0068, ¶0119, and ¶0141.  In particular see Fig. 1 ~ 101, 102 layer of sensors.  See Fig. 2 ~ 208 - 210 and ¶0068, threat level assessments of UAS outputted and displayed to user interface.)
However, the prior art does not teach, or suggest every element of independent claims 1, 9, and 17. As such, a person skilled in the art would not modify Bar-Nahum, or any other combination thereof, to provide the method for generating training data by combining actual track data of one or more previous unmanned aerial system (UAS) activities with threat modeling; and
training a machine learning algorithm using the training data.  
2.	The following is an examiner’s statement of reasons for allowance:
The prior art of record taken either individually or in combination with other prior art of record fails to teach or render obvious the method for generating training data by combining actual track data of one or more previous unmanned aerial system (UAS) activities with threat modeling; and
training a machine learning algorithm using the training data.
In particular, the prior art is silent in teaching, or suggesting a method for generating training data by combining actual track data of one or more previous unmanned aerial system (UAS) activities with threat modeling.  Emphasis added.
          Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion                                                                                                                  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L. REDHEAD, JR. whose telephone number is (571) 272 - 6952.  The examiner can normally be reached on weekdays, Monday through Thursday, between 7 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Peter Nolan can be reached Monday through Friday, between 9 a.m. and 5 p.m. at (571) 270 – 7016.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273 - 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASHLEY L REDHEAD JR./Examiner, Art Unit 3661                                                                                                                                                                                                        

/RUSSELL FREJD/Primary Examiner, Art Unit 3661